DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.

Amendment Entry
3.	The amendment filed October 9, 2021 has been entered. Claims 1, 7 and 19 have been amended. Claims 12-20 were previously withdrawn from consideration. Claim 11 was cancelled. Claims 1-10 are under consideration in this office action. 

Withdrawal Objections
4.	The objections to Figures 1, 2, 3A and 3B have been withdrawn in view of applicants amendments.


Response to Arguments
5.	Applicant’s arguments, filed October 9, 2021, with respect to the amendments to the claims have been fully considered and are persuasive.  Therefore the rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,
has been withdrawn. However, new grounds of objection and rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been set forth.


New Grounds of Objection 
Claim Objections
6.	Claim 4 is objected to because of the following informalities:  However the claim is unclear regarding the type of antigen AG1 and AG2 are.  For instance how can AG1 be both LTA and LPS at the same time. Thus, the claim is confusing because it recites redundant language and appears to suggest 2 different options schemes for AG1 and AG2.  Below is a claim suggestion:
The method of claim 1, wherein when the first antigen (AG1) is a lipoteichoic acid (LTA) antigen including LTA in at least some portions of the and a second antigen (AG2) is a lipopolysaccharide (LPS) antigen including LPS in at least some portions of the or  when the 
  	  Appropriate clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 1 recites “… providing the serum with a first antigen that specifically binds the target antibody to obtain a first mixture including the target antibody, the first a first conjugate of the first antigen, and the non-target antibody, the first conjugate comprising the target antibody and the first antigen bound to the target antibody;..”
The claim currently recites target antibody which is not bound to anything and target antibody bound to the first antigen. However, a conjugate is two or more different substance bound together; so how is the unbound target antibody apart of the conjugate. It is unclear whether the first conjugate comprises: A) unbound target antibody and the first antigen conjugated to the target antibody; or B)  the first conjugate comprises target antibody bound to the first antigen.  
B) Claim 1 is unclear and indefinite. At two different locations within claim 1, claim 1 recites “…removing a solution including the nontarget antibody existed on the precipitated first conjugate…” and “…removing a solution including the nontarget antibody existed on the precipitated second conjugate…”  How does the nontarget antibody “existed” on the precipitated conjugate? It is unclear how remove the solution including the nontarget antibody existed on the precipitated first or second conjugate.  Clarification is required to overcome the rejection.
C) Claim 1 recites “…dissociating the first conjugate, and a redundant non-target antibody adsorbed to the first conjugate into the first antigen, the target antibody and the redundant non-target antibody; removing the first antigen to obtain a second mixture of the target antibody and the redundant non-target antibody absorbed to the first conjugate…” The claim language is unclear. The claims recites dissociating the redundant non-target antibody adsorbed to the first conjugate into the first antigen, so if the redundant non-target antibody was dissociated from to the first conjugate, how is one of skill in the art able to remove the redundant non-target antibody adsorbed to the first conjugate if it was already dissociated. Wouldn’t a different entity be removed, like just the redundant non-target antibody no longer absorbed to the first antigen. Clarification is required. 

Conclusion
8.	No claims allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/           Primary Examiner, Art Unit 1645